Name: Commission Regulation (EEC) No 3202/83 of 14 November 1983 amending Regulations (EEC) No 2373/83 and (EEC) No 2540/83 in respect of the minimum purchase price and of advances with regard to distillation of wines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 315/ 14 Official Journal of the European Communities 15 . 11 . 83 COMMISSION REGULATION (EEC) No 3202/83 of 14 November 1983 amending Regulations (EEC) No 2373/83 and (EEC) No 2540/83 in respect of the minimum purchase price and of advances with regard to distillation of wines THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with he opinion of the Management Committee for Wine, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1 595/83 (2), and in particular Articles 11 (5) and 12a (5) thereof, Whereas under Commission Regulations (EEC) No 2373/83 (3) and (EEC) No 2540/83 (4) the minimum purchase price for wine delivered for distillation must be paid by the distiller to the producer within three months of the date of reception at the distillery of each lot of wine delivered ; whereas the advance payment in respect of the aid payable to distillers who submit a request to that effect in accordance with Article 9 of Council Regulation (EEC) No 2179/83 of 25 July 1983 laying down general rules for distillation operations involving wine and the by-products of wine-making (*) must be paid by the intervention agency within three months of submission , by the distiller, of proof that the security has been lodged ; Article 1 Regulation (EEC) No 2373/83 is hereby amended as follows : 1 . The following subparagraph is added to Article 4 (2): 'Notwithstanding the first subparagraph, the parties to the delivery contract may, in the case of contracts where the distiller submits to the inter ­ vention agency a request for advance payment in accordance with Article 9 ( 1 ) of Regulation (EEC) No 2179/83 between 12 October and 31 December 1983 , provide that the payment of the minimum buying-in price by the distiller to the producer shall take place within a period of up to four months from the date of reception at the distillery of each lot of wine delivered . Such provision shall be made in writing and shall be submitted to the intervention agency not later than 1 5 days after it is made.' 2 . The following subparagraph is added to Article 8 ( 1 ): 'However, where the second subparagraph of Article 4 (2) is invoked, the advance payment shall be paid within four months of submission of proof that the security has been lodged .' Whereas distillers may, in the light of the fact that advance payments are suspended from 12 October to 31 December 1983 under Commission Regulations (EEC) No 2847/83 (6) and (EEC) No 2965/83 Q, be obliged to delay or suspend the conclusion of delivery contracts and distillation operations ; whereas this could undermine the normal implementation of the measures adopted for the purposes of the administra ­ tion of the market in wine ; whereas, in order to help them balance their books, distillers should be autho ­ rized, during the period covered by the suspension of the system of advance payments in respect of agricul ­ tural products, to defer payment of the minimum purchase price for wine delivered to them ; whereas, moreover, intervention agencies should be authorized, during the said period, to defer advance payments ; Article 2 Regulation (EEC) No 2540/83 is hereby amended as follows : 1 . The following subparagraph is added to Article 5 ( 1 ): 'Notwithstanding the second subparagraph, the parties to the delivery contract may, in the case of contracts where the distiller submits to the inter ­ (') OJ No L 54, 5 . 3 . 1979 , p. 1 . (2) OJ No L 163 , 22 . 6 . 1983 , p. 48 . (') OJ No L 232, 23 . 8 . 1983 , p. 5 . (4) OJ No L 250 , 10 . 9 . 1983 , p. 5 . (*) OJ No L 212, 3 . 8 . 1983 , p. 14 . (6) OJ No L 279, 12 . 10 . 1983, p . 23 . 0 OJ No L 289 , 22 . 10 . 1983 , p . 36 . 15 . 11 . 83 Official Journal of the European Communities No L 315/ 15 shall be paid within four months of submission of evidence that the security has been lodged.' Article 3 vention agency the request for an advance payment in accordance with Article 9 ( 1 ) of Regulation (EEC) No 2179/73 between 12 October and 31 December ­ 1983 , provide that payment by the distiller to the producer of the minimum purchase price shall take place within a period of up to four months from the date of reception at the distillery of each lot of ' wine delivered. Such provision shall be made in writing and shall be submitted to the intervention agency not later than 15 days after it is made.' 2 . The following subparagraph is added to Article 6 ( 1 ): 'However, where the provisions of the third sub ­ paragraph of Article 5 ( 1 ) are invoked, the advance This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 12 October 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 November 1983 . For the Commission Poul DALSAGER Member of the Commission